DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 7, the limitation “the structure of markers is at least one of a periodic pattern or a two-dimensional pattern” is unclear, as claim 1 specifically recites that the structure of markers has “a periodic pattern”. Similar reasons apply to claim 15 in view of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. (USPAPN 2012/0289825) in view of Rubner et al. (USPAPN 2010/0284601).
Regarding claim 1, Rai discloses a system for constructing fluoroscopic-based three-dimensional volumetric data of a target area within a patient from two-dimensional (2D) fluoroscopic images acquired via a fluoroscopic imaging device (see para [35], constructing a fused 3D image of a lung in a patient using 2D fluoroscopic images), comprising:
a structure of markers, wherein a sequence of 2D fluoroscopic images of the target area and of the structure of markers is acquired via the fluoroscopic imaging device (see para [35] and [41], capturing fluoroscopic images of a lung and markers in a patient with a fluoroscopy camera); and

estimate a pose of the fluoroscopic imaging device for each image of a plurality of images of the sequence of 2D fluoroscopic images based on detection of projection of the structure of markers as a whole on each image of the plurality of images (see para [35], [41], [53], [55], [56], and [72], tracking a pose of the fluoroscopy camera in the fluoroscopic images based on registering the markers shown in the fluoroscopic images with markers shown in a 3D CT image); and
construct fluoroscopic-based three-dimensional volumetric data of the target area from the plurality of images of the sequence of 2D fluoroscopic images and the estimated poses of the fluoroscopic imaging device (see para [51] and [79], creating a fused 3D image of the lung and a medical device for display based on the tracked pose of the fluoroscopy camera).
However, Rai does not disclose a structure of markers having a periodic pattern (Rai discloses, in para [35], that markers having a recognizable 3D geometry may be used, however, is silent regarding the markers forming a periodic pattern).
 In a similar field of endeavor of determining a pose of an imaging device using markers, Rubner discloses a structure of markers having a periodic pattern (see para [29] and fig 2, markers having a recognizable 3D geometry including a grid-like periodic pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rai with Rubner, and provide markers with a recognizable 3D geometry, as disclosed by Rai, further forming a 
Regarding claim 7, Rai and Rubner further disclose wherein the structure of markers is at least one of a periodic pattern or a two-dimensional pattern (see rejection of claim 1, markers having a recognizable 3D geometry including periodic pattern).
Regarding claim 8, Rai further discloses wherein the target area comprises at least a portion of lungs and a target is a soft-tissue target (see para [34] and [47], the target is a portion of the lung).
Regarding claim 17, Rai and Rubner disclose everything claimed as applied above (see rejection of claim 1).
Regarding claim 21, Rai and Rubner further disclose wherein the periodic pattern is a 2D pattern or a grid pattern (see rejection of claim 1, markers having a recognizable 3D geometry including a grid-like periodic pattern).
Regarding claim 23, Rai and Rubner disclose everything claimed as applied above (see rejection of claims 17 and 21).

Claims 2, 3, 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rai and Rubner in view of Weingarten et al. (USPAPN 2016/0120521).
Regarding claim 2, Rai further discloses:
facilitate an approach of a medical device to the target area (see para [49] and fig 1, guiding a physician to navigate to the lung),

However, Rai and Rubner do not disclose to determine an offset between the medical device and a target based on the fluoroscopic-based three-dimensional volumetric data.
In a similar field of endeavor of fusing a 3D CT image with 2D fluoroscopic images, Weingarten discloses determine an offset between the medical device and the target based on the fluoroscopic-based three-dimensional volumetric data (see para [28], [59], and [61], determining that an offset exists between a position of a medical device and a target (i.e., determining whether a positon of the medical device is “correct” relative to the target) based on a fused image generated by fusing fluoroscopic images with a CT image).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Rai and Rubner with Weingarten, and create a fused image of the target and the medical device for display by registering fluoroscopic images to a CT image using markers having a recognizable 3D geometry including periodic pattern, as disclosed by Rai and Rubner, and further determine whether an offset exists between the target and the medical device in the fused image, as disclosed by Weingarten, for the purpose of ensuring that the medical device is accurately positioned (see Weingarten para [59]).
Regarding claim 3, Rai further disclose:
a locating system indicating a location of the medical device within the patient (see para [35], an optical tracking sensor tracking the medical device in the patient),

display the target area and the location of the medical device with respect to the target (see para [51], displaying the fused 3D image); and
facilitate navigation of the medical device to the target area via the locating system and the display (see para [51], guiding a physician to navigate the lung).
Weingarten further discloses to correct the display of the location of the medical device with respect to the target based on the determined offset between the medical device and the target (see para [59]-[62], when the offset is determined to exist, the position of the medical device is corrected in response the physician’s adjustments). 
Therefore, it would have been obvious to one of ordinary skill in the art to further correct the offset, as disclosed by Weingarten, for the purpose of ensuring that the medical device is accurately positioned (see Weingarten para [59]).
Regarding claim 5, Rai further discloses wherein the locating system is an electromagnetic locating system (see para [35], the optical tracking sensor may be replaced by an electromagnetic tracking sensor).
Regarding claim 6, Rai further discloses wherein the target area comprises at least a portion of lungs (see rejection of claim 8, the target is a portion of the lung) and the medical device is navigable to the target area through airways of a luminal network (see rejection of claim 2, guiding a physician to navigate to the lung).
	Regarding claims 18 and 19, Rai and Weingarten disclose everything claimed as applied above (see rejection of claims 2, 3, and 17).

Claims 9-11, 14-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rai, Rubner, and Weingarten further in view of Averbuch (USPAPN 2016/0302747).
	Regarding claim 9, Rai, Rubner, and Weingarten further disclose:
a method for constructing fluoroscopic-based three dimensional volumetric data of a target area within a patient from a sequence of two-dimensional (2D) fluoroscopic images of a target area and of a structure of markers acquired via a fluoroscopic imaging device (see rejection of claim 1, constructing a fused 3D image of a target in a patient using 2D fluoroscopic images and markers captured in the 2D fluoroscopic images),
the method comprising using at least one hardware processor (see rejection of claim 1, a computer) for:
estimating a pose of the fluoroscopic imaging device for each image of at least a plurality of images of the sequence of 2D fluoroscopic images based on detection of a projection of the structure of markers having a periodic pattern on each image of the plurality of images (see rejection of claim 1, tracking a pose of the fluoroscopy camera in the fluoroscopic images based on registering the markers shown in the fluoroscopic images with markers shown in a 3D CT image); and
constructing fluoroscopic-based three-dimensional volumetric data of the target area from the plurality of images of the sequence of 2D fluoroscopic images and the estimated poses of the fluoroscopic imaging device (see rejection of claim 1, creating a fused 3D image of the target and a medical device for display based on the tracked pose of the fluoroscopy camera).

Averbuch further discloses wherein the structure of markers is positioned between the patient and the fluoroscopic imaging device (see para [107], [112], and fig 2, a set of markers attached to a patient bed or patient’s chest of the imaging device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rai, Rubner, and Weingarten with Averbuch, and provide markers for registering fluoroscopic images to a CT image, as disclosed by Rai, Rubner, and Weingarten, wherein the markers are attached to a patient bed or patient’s chest of the imaging device, as disclosed by Averbuch, for the purpose of avoiding placing the markers within the patient.
	Regarding claim 10, Rai, Rubner, Weingarten, and Averbuch further disclose wherein a medical device is positioned in the target area prior to acquiring the sequence of 2D fluoroscopic images (see rejection of claim 2, inserting the medical device in the lung prior to capturing the fluoroscopic images used in the rejection of claim 9), and wherein the method further comprises using the at least one hardware processor for determining an offset between the medical device and a target based on the fluoroscopic-based three-dimensional volumetric data (see rejection of claim 2, determining that an offset exists between a position of a medical device and a target based on the fused image).
Regarding claim 11, Rai, Rubner, Weingarten, and Averbuch further disclose using the at least one hardware processor for:

correcting a display of the location of the medical device with respect to the target based on the determined offset between the medical device and the target (see rejection of claim 3, when the offset is determined to exist, the position of the medical device is corrected in response the physician’s adjustments).
Regarding claim 14, Rai, Rubner, Weingarten, and Averbuch further disclose the target area comprises at least a portion of lungs (see rejection of claim 6, the target is a portion of the lung) and wherein the medical device is navigable to the target area through airways of a luminal network (see rejection of claim 6, guiding a physician to navigate to the lung).
Regarding claim 15, Rai, Rubner, Weingarten, and Averbuch further disclose wherein the structure of markers is at least one of a periodic pattern or a two-dimensional pattern (see rejection of claim 1, markers foam a 3D geometry including a grid-like periodic pattern).
Regarding claim 16, Rai, Rubner, Weingarten, and Averbuch further disclose wherein the target area comprises at least a portion of lungs and the target is a soft-tissue target (see rejection of claim 8, the target is a portion of the lung).
Regarding claim 22, Rai, Raubner, Weingarten, and Averbuch further disclose wherein the periodic pattern is a 2D pattern or a grid pattern (see rejection of claim 1, markers having a recognizable 3D geometry including a grid-like periodic pattern).
Allowable Subject Matter
None of the recited prior art references discloses the subject matter of claims 4, 12, 13, or 20, therefore, claims 4, 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 01/11/2021 with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Soo Jin Park/Primary Examiner, Art Unit 2668